
	

114 HR 5066 IH: United States-Israel Maritime Security Partnership Act of 2016
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5066
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2016
			Mr. Higgins (for himself and Mr. Loudermilk) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the President to provide assistance to Israel to protect the coastline of Israel and
			 natural gas fields located in the exclusive economic zone of Israel, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the United States-Israel Maritime Security Partnership Act of 2016. 2.FindingsCongress finds the following:
 (1)In 2010, a major natural gas field—named the Leviathan gas field—was discovered off the coast of Israel.
 (2)It has been estimated that the Leviathan gas field and the Tamar gas field, two major natural gas fields located approximately 90 miles west of Haifa, contain 620 billion cubic meters and 280 billion cubic meters of natural gas respectively.
 (3)The two gas fields could have major ge­o­stra­te­gic implications for Israel and facilitate cooperation between Israel and its neighbors.
 (4)The gas drilling sites represent strategic infrastructure that are potential targets for terrorist organizations, like Hezbollah and Hamas, seeking to cause harm to Israel and its interests.
 (5)The discovery of large gas reserves in the exclusive economic zone of Israel necessitates the deployment of new naval capabilities of Israel to protect these resources.
 (6)Hezbollah reportedly possesses the Russian cruise missile, Yakhont, which is capable of striking Israel’s coast, putting key Israeli infrastructure and economic assets within range.
 (7)Hezbollah has previously deployed anti-ship missiles, including during a 2006 attack on an Israeli naval vessel that killed four Israeli sailors.
 (8)During Operation Protective Edge in 2014, Hamas claimed responsibility for firing rockets at Israeli natural gas installations 19 miles off the coast of Gaza.
 (9)United States-Israeli cooperation to combat Israel’s varied security threats has proven beneficial to both countries.
 (10)The provision of United States assistance to Israel to protect the coastline of Israel and natural gas fields located in the exclusive economic zone of Israel will be critical to enabling Israel to develop its energy infrastructure and further integrate Israel into regional and European economies.
			3.Authorization of United States assistance to Israel to protect the coastline of Israel and natural
			 gas fields located in the exclusive economic zone of Israel
 (a)In generalThe President is authorized to provide assistance to Israel to protect the coastline of Israel and natural gas fields located in the exclusive economic zone of Israel.
 (b)Activities supportedActivities that may be supported by assistance under subsection (a) include the following: (1)Procurement, maintenance, and sus­tain­ment of the David’s Sling Weapon System for purposes of intercepting short-range missiles launched at the coastline of Israel and natural gas fields described in subsection (a).
 (2)Payment of incremental expenses of Israel that are incurred by Israel as the direct result of participation in a bilateral or multilateral military exercise of the United States Navy or Coast Guard, including pursuant to section 2010 of title 10, United States Code.
 (3)Conduct of increased visits of United States naval vessels at ports of Israel. (4)Conduct of joint research and development for advanced maritime domain awareness capabilities.
 (c)SunsetThis section shall terminate on the date that is 5 years after the date of the enactment of this Act.
			
